          Case 1:20-cv-03356-TJK Document 4-1 Filed 11/19/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

                      Plaintiff,
                                           Case No. 1:20-cv-3356
                 v.

 NATIONAL ASSOCIATION OF
 REALTORS®,

                      Defendant.


                         [PROPOSED] STIPULATION AND ORDER

       Plaintiff United States of America and Defendant National Association of REALTORS®

(collectively, the “Parties”) by and through their attorneys, hereby stipulate, subject to approval

and entry by the Court, as follows:

       1. The Court has jurisdiction over the subject matter of this action and over each of the

Parties hereto, and venue of this action is proper in the United States District Court for the District

of Columbia. Defendant waives service of summons and the Complaint.

       2. The Parties stipulate that a Final Judgment in the form attached as Exhibit A may be

filed with and entered by the Court, upon the motion of the United States or upon the Court’s own

motion, after compliance with the requirements of the Antitrust Procedures and Penalties Act (15

U.S.C. § 16) (“APPA”), and without further notice to any party or other proceedings, provided that

the United States has not withdrawn its consent. The United States may withdraw its consent at

any time before the entry of the proposed Final Judgment by serving notice on Defendant and by

filing that notice with the Court.
            Case 1:20-cv-03356-TJK Document 4-1 Filed 11/19/20 Page 2 of 4




       3. Defendant agrees to abide by and comply with the provisions of the proposed Final

Judgment, pending the Court’s entry of the proposed Final Judgment, or until expiration of time

for all appeals of any Court ruling declining entry of the proposed Final Judgment, and agrees,

from the date of the signing of this Stipulation, to comply with all the terms and provisions of the

proposed Final Judgment. The United States shall have the full rights and enforcement powers in

the proposed Final Judgment as though the same were in full force and effect as a final order of

this Court entering the proposed Final Judgment.

       4.     Defendant agrees to arrange, at its expense, publication as quickly as possible of the

newspaper notice required by the APPA, which shall be drafted by the United States in its sole

discretion. The publication must be arranged no later than three business days after Defendant’s

receipt from the United States of the text of the notice and identity of the newspaper or newspapers

within which the publication shall be made. Defendant must promptly send to the United States

(a) confirmation that publication of the newspaper notice has been arranged, and (b) the

certification of the publication prepared by the newspaper or newspapers within which the notice

was published.

       5. This Stipulation and Order applies with equal force and effect to any amended proposed

Final Judgment agreed upon in writing by the Parties and submitted to the Court.

       6. In the event that one of the following three conditions occurs, the United States and

Defendant are released from all further obligations under this Stipulation and Order, and the

making of this Stipulation and Order will be without prejudice to any party in this or any other

proceeding:

       (a) the United States has withdrawn its consent, as provided in Paragraph 2 above;
                                                  2
         Case 1:20-cv-03356-TJK Document 4-1 Filed 11/19/20 Page 3 of 4




       (b) the United States voluntarily dismisses the Complaint in this matter; or

       (c) the Court declines to enter the proposed Final Judgment, the time has expired for all

       appeals of any Court ruling declining entry of the proposed Final Judgment, and the Court

       has not otherwise ordered compliance with the terms and provisions of the proposed Final

       Judgment.

       7. Defendant represents that the actions it is required to perform pursuant to this Stipulation

and Order and the proposed Final Judgment can and will be performed and Defendant will later

raise no claim of mistake, hardship, or difficulty of compliance as grounds for asking the Court to

modify any of the provisions contained therein.

Date: November 19, 2020



Respectfully submitted,


FOR PLAINTIFF                                         FOR DEFENDANT
UNITED STATES OF AMERICA                              National Association of REALTORS®

 /s/ Samer M. Musallam                                /s/ William A. Burck
 Samer M. Musallam (DC Bar 986077)                    William A. Burck (DDC Bar Id. 979677)
 U.S. Department of Justice                           Ethan C. Glass (DDC Bar Id. MI0018)
 Antitrust Division                                   Michael Bonanno (DDC Bar Id. 998208)
 950 Pennsylvania Ave., N.W., Suite 3110              Quinn Emanuel Urquhart & Sullivan LLP
 Washington, DC 20530                                 1300 I Street NW
 Tel. 202.598.2990                                    Suite 900
 Fax: 202.514.9033                                    Washington, DC 20005
 samer.musallam@usdoj.gov                             Tel. 202.538.8000
                                                      Fax. 202.538.8100
                                                      williamburck@quinnemanuel.com
                                                      ethanglass@quinnemanuel.com
                                                      michaelbonanno@quinnemanuel.com


                                                  3
 Case 1:20-cv-03356-TJK Document 4-1 Filed 11/19/20 Page 4 of 4




                                ORDER

IT IS SO ORDERED by the Court, this       day of                         .




                                                   _____________________
                                                   United States District Judge




                                      4
